DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a blade root” without providing a definition in the specification or a drawing to define such root. Therefore, examiner has interpreted this term to the best of her knowledge assuming the blade root is the portion of the blade which attaches directly to the hub.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 27-35 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No 2006/0062672 granted to McBride et al (hereinafter “McBride”).
In reference to claim 27, McBride discloses a rotor for a percutaneous blood pump, the rotor comprising: a rotor hub [e.g. Figure 2: hub 20] having a first and second end; a rotor shaft [e.g. Figure 2: shaft 30] extending into the first end of the rotor hub, the rotor shaft configured to rotate the rotor hub about an axis [e.g. 0045]; and a compressible and expandable continuous helical blade mounted to the rotor hub, the continuous helical blade having a pitch that increases along the continuous helical blade in a direction from the second end of the rotor hub to the first end of the rotor hub [e.g. Figures 3A and 3B: blade 34, paragraph 0049].
In reference to claim 28, McBride discloses wherein the rotor shaft is configured to rotate the rotor hub in either a first or a second direction about the axis [e.g. 0056].
In reference to claim 29, McBride discloses wherein during rotation of the rotor hub in the first direction, the continuous helical blade expands under fluid counterpressure [e.g. 0045 and 0050].
In reference to claims 30 and 31, McBride discloses wherein during rotation of the rotor hub in the first direction, the expanded continuous helical blade conveys fluid in a conveying direction from the second end of the rotor hub to the first end of the rotor hub and wherein the conveying direction extends from a distal end of the continuous helical blade to a proximal end of the continuous helical blade [e.g. Figure 2, paragraph 0051].
In reference to claim 32, McBride discloses wherein during rotation of the rotor hub in the second direction, the continuous helical blade compresses onto the rotor hub [e.g. 0050, 0052].
In reference to claims 33 and 34, McBride discloses wherein the continuous helical blade extends radially from a blade root coupled to the rotor hub to a radial blade tip and wherein the continuous helical blade is radially oriented from the blade root to the blade tip in an expanded state [e.g. Figure 2].
In reference to claim 35, McBride discloses wherein the blade root traces a helix about the rotor hub [e.g. 0061].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over McBride in view of U.S. Patent No 8,079,948 granted to Shifflette. 
In reference to claims 36 and 37, McBride discloses a blood pump but fails to disclose where the blade root traces a helix which extends 180 degrees or 360 degrees about the rotor hub. Shifflette discloses an impellar and discloses such configuration in Figures 4A, depicting 180 degrees, and Figure 4B, depicting 360 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blood pump of McBride to have a blade helix extending 180 or 360 degrees about the hub, since such a modification would provide the predictable results of having a geometry in which the blades wrap around the hub thereby creating better consistency and symmetry. 
In reference to claims 38-41, McBride discloses a blood pump but fails to discloses where the radial distance between the blade root and blade tip decreases at the proximal and distal end of the blade, where the continuous helical blade is formed as an arch, and where the blade root extends from a first end of the rotor hub to the second end of the hub. Shifflette discloses an impellar and discloses such configurations in Figure 3, which clearly shows the decreases distance between blade root and tip at the ends, the blade forming an arch, and the blade root extended from end of the hub to the other. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blood pump of McBride to include such blade configuration as described by Shifflette, since such a modification would provide the predictable results of having a geometry in which the blades wrap around and extend throughout the hub thereby creating better consistency and symmetry.
In reference to claims 42 and 46, McBride discloses a blood pump but fails to describe comprising at least a second continuous helical blade disposed about the hub and a plurality of coupled hub segments. Shifflette discloses an impellar and discloses a plurality of continuous helical blades [e.g. Figure 4B: blades 404-1 and 404-2; and column 9: lines 1-16]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blood pump of McBride to include two helical blades as taught by Shifflette, since such a modification would provide the predictable results of preventing buckling or deformity under pressure or load from fluid.
In reference to claims 43-45, McBride discloses a blood pump but fails to describe where the continuous helical blade comprises a polymer and shape memory and is further coated with a polymer. Shifflette discloses an impellar and discloses the use of polymer coating [e.g. column 10: lines 39-52] and further shape memory [e.g. column 10: lines 17-24]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blood pump of McBride, with the use of polymers in and on the blade as taught by Shifflette, since such a modification would provide the predictable results of being more resilient and having an ability to return to a specific configuration when subjected to force.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792